The Court admitted such discharge to be legal, and the defendant was released from the execution (a).

fa) In the case of Harrison vs. Young, at May terra, 1788, n similar decision appears to have been given. In that case a non est was returned upon a ca. sa issued upon a judgment rendered in this court. The special bail of the defendant suggested to the-court, that the defendant was a citizen of the state of Pennsylvania, and had complied with the laws of that state relative to bankrupts and bankruptcies, and obtained a certificate of such conformity, and an allowance of the said certificate by the president of the said state, pursuant to the said laws; all which appeared to the court by the record of the proceedings produced.
Harrison, Ch. J. and Goldsborough, J. decided, that the special bail in the aetion, was by such certificate discharged front his undertaking for the defendant.
Ridgety, for the plaintiff..
Martin, (Attorney General,) for the special bail,